Citation Nr: 1800316	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel







INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus is a result of noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. 
§ 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology, which he calls "white noise," and such subjective complaints have been documented by the medical evidence of record, including the May 2015 VA examiner.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.

The Veteran is also competent to describe his in-service noise exposure, which he indicates was from radio noise and Morse code, which is exposure consistent with his military service in the Army Signal Corps, as documented in his service personnel records.

The May 2015 VA examiner reported that the Veteran indicated in 2008 that his tinnitus had been present for "the last couple of years."  Based on that history, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military exposure and at least as likely as not associated with the nonservice-connected hearing loss.  

However, the Veteran reported on his August 2015 notice of disagreement that he mentioned the white noise at his separation examination and that he was told that it would disappear and that he only just learned in the last few years that VA considered it a disability.  He also stated on his January 2016 VA Form 9 that he told a physician about the ringing in his ears before 1973 and was advised that there was no cure.  

Moreover, the May 2015 VA examiner's comment on the onset of the Veteran's tinnitus being reported in 2008 implies that the VA examiner reviewed a 2008 medical record, and there are no medical records from 2008 in the claims file.  While it is possible that the Veteran told the VA examiner that he first reported the tinnitus in 2008, this interpretation is directly contradicted by the Veteran's other statements in the claims file.  Moreover, the Veteran was asked to provide any relevant treatment notes and neither submitted nor identified medical records documenting tinnitus.  In fact, there are there are no post-service medical records from any source in the claims file.  For these reasons, the Board questions the adequacy of the May 2015 VA opinion.

In light of the above analysis, the Board determines that the evidence in favor of and against a relationship between the tinnitus and his military service is in equipoise.  Therefore, the Board affords the benefit of the doubt to the Veteran, and service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


